DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claim 1-2, 4-9, 11-15, and 17-24 are pending with claims 1-2, 4-9, 11-15, and 21-24 under examination and claims 17-20 withdrawn from consideration 
Claims 3, 10, and 16 have been canceled.
Claims 21-24 were added by amendment. 

Response to Amendment
The amendments to the drawings received on 04/06/2022 are accepted and the previous objections set forth in the Non-Final Rejection mailed on 12/09/2021 are withdrawn.  
The amendments to the specification received on 04/06/2022 are accepted and the previous specification objections set forth in the Non-Final Rejection are withdrawn.  
Based on the amended claims, new claim objections have been set forth.
Applicants claim amendments have overcome the 112(f) claim interpretation set forth Non-Final Rejection and the previous claim interpretation is withdrawn.
Applicants claim amendments have overcome each 112(b) rejection previously set forth in the Non-Final Office Action.
Based on the amended claims and remarks received on 04/06/2022, the previous prior art rejection based on Fukuda has been withdrawn and a new prior art rejection set forth (see below).

Claim Objections
Claims 23 and 24 are objected to because of the following informalities:  
Claim 23 line 15 recites “through opening formed at the upper part”. The examiner requests applicants include article “the” before “opening”. 
Claim 24 line 12 recites “the first storage” which should recite “the first storage part”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

13.	Claim 23 recites “a transporter configured to send out, from the second storage container, the sample containers stored in the second storage container”.  There is insufficient antecedent basis for “the sample containers stored in the second storage container”.  Applicants recite in claim 23 lines 3-4 “a first storage container having an internal space in which a plurality of sample containers are stored”.  However, applicants do not recite the second storage container as having sample containers.  Accordingly, it is unclear what “the sample containers stored in the second storage container” are referring to. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-9, 11-12, 14-15, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al. (US 2007/0212260; already of record – hereinafter “Fukuda”), and further in view of Ariff et al. (US 2015/0279148; already of record – hereinafter “Ariff”)

Regarding claim 1, Fukuda discloses an analyzer (Fukuda; [0058]) comprising: 
an analysis unit configured to analyze a specimen (Fukuda; fig. 1, [0059]); 
a first storage part configured to store a plurality of containers capable of containing the specimen (Fukuda; figs. 5 &6, #31a; [0063]), the first storage part including an outlet that allows the container to be discharged therethrough (Fukuda; fig. 5, #31b, [0064]); 
a second storage part configured to store the containers having been discharged through the outlet of the first storage part (Fukuda; figs. 5 &6, #40a, [0066]), the outlet being an opening between the first storage part and the second storage part (Fukuda discloses outlet 31b is an opening between the first and second storage parts; fig. 5, #31b, [0064]); 
a transporter configured to send out, from the second storage part, the containers stored in the second storage part (Fukuda discloses containers 2 are sent from the storage part 40a to a container supply mechanism 33 comprising a transporter 335b which sends the containers 2 to a conveying path 34; fig. 8, #335b, [0068]); and 
a discharge controller configured to cause at least some of the containers independently drop by gravity of the first storage part and into the second storage part through the opening (Fukuda discloses a turning mechanism section 32 configured so as to turn a turning member 323 from a position of blocking the outlet 31b of the first storage part to a position of opening the outlet 31b; figs 5, 6 & 7, [0067].  When the turning member 323 is in the open position the containers drop into the second storage part 40a; [0116]).  
Fukuda does not disclose the outlet being an unobstructed opening and the discharge controller comprising a vibration member configured to cause vibration of the containers in the first storage part.
However, Ariff teaches the analogous art of a first storage part configured to store a plurality of containers, the first storage part including an outlet that allows the container to be discharged therethrough (Ariff; fig. 4 – storage area defined by walls 204 on the left side of dividing wall 206; diving wall 206 creating an outlet 210 in the first storage section; [0024]), a second storage section configured to store the container having been discharged through the outlet of the first storage part (Ariff; fig. 4 – storage area defined by walls 204 on the right side of dividing wall 206; [0025]), wherein the outlet is an unobstructed opening between the first storage part and the second storage part (Ariff; fig. 4, #210, [0024]), and a discharge controller comprising a vibration member configured to cause vibration of the containers in the first storage part so that at least some of the containers independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening (Ariff teaches controlling the frequency or power of an actuator 300 to control the rate of discharge of the plurality of containers from the first storage part to the second storage part; fig. 4, #300, [0024, 0050].  The actuator 300 moves a part of a flap 600 to provide movement of the flap 600 to disturb the containers 700 at the opening 210 [0049].  Accordingly, the actuator 300 is a vibration member and comprises a discharge controller since the frequency and power of the actuator are controlled to control the flow rate of containers; [0050] The actuator 300 has a configuration to cause vibration of the containers so that they drop due to gravity from the first storage part to the second storage part; [0024, 0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the opening and discharge controller of Fukuda to further comprise an unobstructed opening and a vibration member configured to cause vibration of the containers in the first storage part so that at least some of the containers independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening, as taught by Ariff, because Ariff teaches the unobstructed opening and discharge controller comprising a vibration member allows controlled flow rates of containers 700 through the outlet 210 of the first storage part by controlling a frequency or power of the actuator 300; [0050].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Fukuda and Ariff both teach a first storage part configured to store a plurality of containers, and the first storage part including an outlet that allows the containers to be discharged therethrough to a second storage section.

Regarding claim 2, modified Fukuda discloses the analyzer of claim 1 above, wherein the second storage part is arranged to receive the container having dropped through the outlet of the first storage part (Fukuda; fig. 5, [0066]), and the discharge controller is configured to control drop of the container through the outlet of the first storage part (The modification of the opening and discharge controller of Fukuda to further comprise an unobstructed opening and a vibration member configured to cause vibration of the containers in the first storage part so that at least some of the containers independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening, as taught by Ariff, has previously been discussed in claim 1 above.  Ariff teaches the discharge controller is configured to control the flow rate of containers through the outlet; [0050]).  

Regarding claim 4, modified Fukuda teaches the analyzer of claim 1 above, wherein the vibration member provides vibration in an upward direction with respect to the first storage part (The modification of the opening and discharge controller of Fukuda to further comprise an unobstructed opening and a vibration member configured to cause vibration of the containers in the first storage part so that at least some of the containers independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening, as taught by Ariff, has previously been discussed in claim 1 above.  Ariff teaches the vibration member being arranged on wall 204 opposing the bottom edge 214 of the dividing wall 206 and has a configuration in which the vibration providing mechanism provides vibrations in a upward direction with respect to the first storage part). 

Regarding claim 5, modified Fukuda teaches the analyzer of claim 1 above, wherein the discharge controller includes a vibration plate provided in a vicinity of the outlet of the first storage part (The modification of the opening and discharge controller of Fukuda to further comprise an unobstructed opening and a vibration member configured to cause vibration of the containers in the first storage part so that at least some of the containers independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening, as taught by Ariff, has previously been discussed in claim 1 above.  Ariff additionally teaches discharge controller includes a vibration plate 600 in the vicinity of the outlet 210 of the first storage part; figs, 4 & 5, #600, [0038]), and the vibration member configured to vibrate the vibration plate (Ariff; fig. 5, #300, #600, [0030, 0038, 0040]).  

Regarding claim 6, modified Fukuda teaches the analyzer of claim 5 above, wherein the vibration plate forms at least a part of a bottom portion of the first storage part (The modification of the opening and discharge controller of Fukuda to further comprise an unobstructed opening and a vibration member configured to cause vibration of the containers in the first storage part so that at least some of the containers independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening, as taught by Ariff, has previously been discussed in claim 1 above.  Ariff additionally teaches the plate 600 is formed by a cut of a portion of the wall 204 forming the first storage part; [0029]).  

Regarding claim 7, modified Fukuda teaches the analyzer of claim 6 above, wherein the vibration plate forms at least a part of an edge of the outlet (The modification of the opening and discharge controller of Fukuda to further comprise an unobstructed opening and a vibration member configured to cause vibration of the containers in the first storage part so that at least some of the containers independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening, as taught by Ariff, has previously been discussed in claim 1 above.  Ariff additionally teaches the plate 600 is formed by a cut of a portion of the wall 204 that forms an edge of the outlet 210.  The portion of wall 204 from which plate 600 is cut from defines an edge that passes through outlet 210; figs. 4 & 5, [0029, 0038]).  

Regarding claim 8, modified Fukuda teaches the analyzer of claim 7 above, wherein the vibration plate has an upper face opposed to an interior of the first storage part and a side face opposed to the outlet, and the upper face and the side face are smoothly connected to each other at an upper end of the edge of the outlet so that the containers contacting the edge when dropped through the unobstructed opening are undamaged (The modification of the opening and discharge controller of Fukuda to further comprise an unobstructed opening and a vibration member configured to cause vibration of the containers in the first storage part so that at least some of the containers independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening, as taught by Ariff, has previously been discussed in claim 1 above.  Ariff additionally teaches the plate 600 has an upper face opposed to an interior of the first storage part – fig. 4, 600 in the vertical direction, [0038], and a side face opposed to the outlet – fig. 4, 600 in the direction through the page. The upper face and side face are connected to each other at an upper end of the edge of the outlet – fig. 5, the portion of wall 204 from which plate 600 is cut from defines an edge that passes through outlet 210; [0029, 0038]).
Note: “so that the containers contacting the edge when dropped through the unobstructed opening are undamaged” relates to function/intended use.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.)

Regarding claim 9, modified Fukuda teaches the analyzer of claim 5 above, wherein the vibration member is provided at a back face, of the vibration plate, which is not opposed to an interior of the first storage part (The modification of the opening and discharge controller of Fukuda to further comprise an unobstructed opening and a vibration member configured to cause vibration of the containers in the first storage part so that at least some of the containers independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening, as taught by Ariff, has previously been discussed in claim 1 above.  The vibrating member 300 is on a back face of the vibrating plate 600, which is not opposed to an interior of the first storage part; fig. 4).  

Regarding claim 11, modified Fukuda teaches the analyzer of claim 1 above, comprising the outlet (Fukuda; fig. 5, #31b, [0064]).
Modified Fukuda does not disclose the outlet has dimensions that satisfy a relationship of L<D<2xL when a maximum dimension of the container is defined as L and a maximum opening dimension of the outlet is defined as D.  
However, Ariff teaches the analogous art of a first storage part configured to store a container, the first storage part including an outlet that allows the container to be discharged therethrough (Ariff; fig. 4 – storage area defined by walls 204 on the left side of dividing wall 206; diving wall 206 creating an outlet 210 in the first storage section; [0024]), and a second storage section configured to store the container having been discharged through the outlet of the first storage part (Ariff; fig. 4 – storage area defined by walls 204 on the right side of dividing wall 206; [0025]), wherein the outlet has dimensions that satisfy a relationship of L<D<2xL when a maximum dimension of the container is defined as L and a maximum opening dimension of the outlet is defined as D (Ariff teaches the opening 210 may be adjusted based on a dimension of the items passing through the opening 210; [0026]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the outlet of modified Fukuda with the outlet capable of being adjusted based on a dimension of the plurality of items passing through the outlet 210, as taught by Ariff, because Ariff teaches the outlet capable of being adjusted based on a dimension of the plurality of items passing through the outlet controls the flow rate of items through the outlet 210 of the first storage part towards the transporter 400; [0026].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since modified Fukuda and Ariff both teach a first storage part configured to store a container, the first storage part including an outlet that allows the container to be discharged therethrough to a second storage section.

Regarding claim 12, modified Fukuda teaches the analyzer of claim 1 above. 
Modified Fukuda does not explicitly teach wherein the first storage part is configured to be able to store a greater number of the containers than the second storage part.
However, Modified Fukuda does teach the first storage part and the second storage part.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the first storage part to be configured to be able to store a greater number of the containers than the second storage part because the first storage part being configured to store a greater number of the containers than the second storage part is merely a change in size/proportion of the first and second storage containers and would provide the additional benefit of allowing a higher capacity of containers to be stored in the first storage part thereby reducing the need of an operator to refill the first storage part as frequently.  The modification resulting in the first storage part being configured to store a greater number of the containers than the second storage part.  Additionally, the courts held that changes in size, shape, or proportion did not patentably distinguish over the prior art.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP. 2144.04 (IV). One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since the modification amounts to a change in size/proportion/shape of the first and second storage parts.

Regarding claim 14, Fukuda teaches the analyzer of claim 1 above, further comprising: a sensor arranged to detect a state of transport of the containers by the transporter; and a controller programmed to control operation of the discharge controller on the basis of a detection result, by the sensor, of the state of transport of the containers (The modification of the opening and discharge controller of Fukuda to further comprise an unobstructed opening and a vibration member configured to cause vibration of the containers in the first storage part so that at least some of the containers independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening, as taught by Ariff, has previously been discussed in claim 1 above. Fukuda discloses the control section 150 receives signals from detection sensors 41a to 41h, and when detection sensor 41i of the drum 335 does not detect the container 2 in the drum 335, the discharge controller 323 is turned to the position where the outlet 31b of the first storage part 31 is open, whereby a predetermined amount of containers 2 are thrown into the drum 335 through the second opening 40a; [0116].  The modification of the discharge controller 323 of Fukuda to comprise a vibration member configured to cause vibration of the containers in the first storage part, as taught by Ariff, would result in the controller being programmed to control the vibration member to perform the recited function).  

Regarding claim 15, modified Fukuda teaches the analyzer of claim 1 above, further comprising a loading part configured to allow the containers to be loaded into the first storage part (Fukuda; fig. 5, #31a, [0064]).

Regarding claim 21, modified Fukuda teaches the analyzer of claim 1 above, further comprising a vibration plate coupled with the vibration member, wherein the vibration member cooperatively operates with the vibration plate to cause vibration of the containers to lower frictional forces between the containers so that at least some of the containers independently drop by gravity out of the first storage part into the second storage part through the unobstructed opening (The modification of the opening and discharge controller of Fukuda to further comprise an unobstructed opening and a vibration member configured to cause vibration of the containers in the first storage part so that at least some of the containers independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening, as taught by Ariff, has previously been discussed in claim 1 above.  Ariff additionally teaches the actuator 300 moves a part of a flap 600 to provide movement of the flap 600 to disturb the containers 700 that are stacked at the opening 210 to maintain a flow of the containers 700 through the opening 210 [0049].  Gravity acts on the plurality of items received by the container to flow through the opening towards the selector 400; [0024].  Accordingly, the vibrational disturbance of the stacked containers 700 at the opening by the flap 600 lowers frictional forces between the containers).

Regarding claim 22, modified Fukuda teaches the analyzer of claim 1 above, further comprising a vibration plate cooperatively operative with the vibration member to create motion of the containers in the first storage part that causes at least some of the containers to independently drop by gravity out of the first storage part into the second storage part through the unobstructed opening (The modification of the opening and discharge controller of Fukuda to further comprise an unobstructed opening and a vibration member configured to cause vibration of the containers in the first storage part so that at least some of the containers independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening, as taught by Ariff, has previously been discussed in claim 1 above.  Ariff additionally teaches the actuator 300 moves a part of a flap 600 to provide movement of the flap 600 to disturb the containers 700 that are stacked at the opening 210 to maintain a flow of the containers 700 through the opening 210 [0049].  Gravity acts on the plurality of items received by the container to flow through the opening towards the selector 400; [0024]).

Regarding claim 23, Fukuda teaches an analyzer (Fukuda; [0058]) comprising: 
an analysis unit configured to analyze a specimen (Fukuda; fig. 1, [0059]); 
a first storage container having an internal space in which a plurality of sample containers are stored (Fukuda; figs. 5 &6, #31a; [0063]), a hole being formed at a part of a bottom of the first storage container (Fukuda; fig. 5, #31b, [0064]); 
a second storage container having an internal space (Fukuda; figs. 5 &6, #40a, [0066]), the second storage container being arranged below the hole of the first storage container such that an opening formed at an upper part of the second storage container is aligned with the hole, the hole (The second storage container is below the hole 31b of the first storage container; fig. 5.  The top of the second storage container is open and is aligned with 31b; fig. 5); 
a transporter configured to send out, from the second storage container, the sample container stored in the second storage container (Fukuda discloses containers 2 are sent from the storage part 40a to a container supply mechanism 33 comprising a transporter 335b which sends the containers 2 to a conveying path 34; fig. 8, #335b, [0068]); and 
a member configured to the bottom of the first storage container such that at least some of the sample containers stored in the first storage container fall by gravity through the hole formed at the part of the bottom of the first storage container and enter the second storage container through opening formed at the upper part (Fukuda discloses a turning mechanism section 32 at configured so as to turn a turning member 323 at the bottom of the first storage container from a position of blocking the outlet 31b of the first storage part to a position of opening the outlet 31b; figs 5, 6 & 7, [0067].  When the turning member 323 is in the open position the containers drop into the second storage part 40a; [0116]).
Fukuda does not disclose the outlet being an unobstructed opening and the member is a vibration member configured to vibration the bottom of the first storage container.
However, Ariff teaches the analogous art of a first storage part, a hole being formed at a part of a bottom of the first storage container (Ariff; fig. 4 – storage area defined by walls 204 on the left side of dividing wall 206; diving wall 206 creating hole 210 in a part of a bottom of the first storage section; [0024]), a second storage section with an opening (Ariff; fig. 4 – storage area defined by walls 204 on the right side of dividing wall 206; [0025]; dividing wall 206 and bottom wall 204 form an opening in the second storage container), wherein the opening is unobstructed (Ariff; fig. 4, #210, [0024]), and a vibration member configured to vibrate the bottom of the first storage container (Ariff teaches an actuator 300; fig. 4, #300, [0024, 0050].  The actuator 300 moves a part of a flap 600 to provide movement of the flap 600 to disturb the containers 700 at the opening 210 [0049].  The plate 600 is formed by a cut of a portion of the wall 204 forming a bottom of first storage part; [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the opening and member of Fukuda with an unobstructed opening and a vibration member configured to vibrate the bottom of the first storage container, as taught by Ariff, because Ariff teaches the unobstructed opening and a vibration member allows controlled flow rates of containers 700 through the outlet 210 of the first storage part by controlling a frequency or power of the actuator 300; [0050].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Fukuda and Ariff both teach a first storage part, a hole being formed at a part of a bottom of the first storage container, a second storage section with an opening, and a member.

Regarding claim 24, Fukuda discloses an analyzer (Fukuda; [0058]) comprising: 
an analysis unit configured to analyze a specimen; 
a first storage part configured to store a plurality of containers capable of containing the specimen (Fukuda; figs. 5 &6, #31a; [0063]), the first storage part including an outlet that allows the containers to be discharged therethrough (Fukuda; fig. 5, #31b, [0064]); 
a second storage part configured to store the containers having been discharged through the outlet of the first storage part (Fukuda; figs. 5 &6, #40a, [0066]), the outlet being an opening between the first storage part and the second storage part (Fukuda discloses outlet 31b is an opening between the first and second storage parts; fig. 5, #31b, [0064]); 
a transporter configured to send out, from the second storage part, the containers stored in the second storage part (Fukuda discloses containers 2 are sent from the storage part 40a to a container supply mechanism 33 comprising a transporter 335b which sends the containers 2 to a conveying path 34; fig. 8, #335b, [0068]); and Page 7 of 13Serial No. 16/585,275Application Filed: September 27, 2019 
a discharge controller comprising a motor configured to transfer at least one of the containers in the first storage to the opening such that the at least one of the containers drops into the second storage part (Fukuda discloses a turning mechanism section 32 configured by motor 321 to turn a turning member 323 from a position of blocking the outlet 31b of the first storage part to a position of opening the outlet 31b; figs 5, 6 & 7, [0067].  When the turning member 323 is in the open position the containers drop into the second storage part 40a; [0116]).
Fukuda does not disclose the outlet being an unobstructed opening.
However, Ariff teaches the analogous art of a first storage part configured to store a plurality of containers, the first storage part including an outlet that allows the container to be discharged therethrough (Ariff; fig. 4 – storage area defined by walls 204 on the left side of dividing wall 206; diving wall 206 creating an outlet 210 in the first storage section; [0024]), a second storage section configured to store the container having been discharged through the outlet of the first storage part (Ariff; fig. 4 – storage area defined by walls 204 on the right side of dividing wall 206; [0025]), wherein the outlet is an unobstructed opening between the first storage part and the second storage part (Ariff; fig. 4, #210, [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the opening of Fukuda to comprise the unobstructed opening, as taught by Ariff, because Ariff teaches the unobstructed opening is capable of being adjusted based on a dimension of the plurality of items passing through; [0026].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Fukuda and Ariff both teach a first storage part configured to store a plurality of containers, and the first storage part including an outlet that allows the containers to be discharged therethrough to a second storage section.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda, in view of Ariff, and further in view of Kitagawa (US 2007/0269342; Pub. Date: Nov. 22, 2007 – hereinafter “Kitagawa”).

Regarding claim 13, Fukuda discloses the analyzer of claim 1 above, comprising the analyzer.
Fukuda does not disclose the analyzer further comprising a housing configured to cover a body of the analyzer, wherein the housing is provided with a lid that allows access to the second storage part.  
However, Kitagawa teaches the analogous art of an analyzer (Kitagawa; figs. 1 & 2, #1, [0032]) comprising an analysis unit (Kitagawa; figs. 1 & 2, #2, [0032]), a first storage part, (Kitagawa; figs. 1 & 2, #10, [0032]), and a second storage part (Kitagawa; fig. 11, #30, #31 [0052]), further comprising a housing configured to cover a body of the analyzer (Kitagawa; fig. 1), wherein the housing is provided with a lid that allows access to the second storage part (Kitagawa discloses an endless belt 21 that drops a container 200 into the second storage container 30, 31 below the endless belt 21, and cover 26 is provided above the endless belt 21.  Therefore, the cover 26 being a lid that allows access to the second storage part; figs. 8 & 9, #26. [0050-0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the analyzer of Fukuda to further comprise a housing configured to cover a body of the analyzer, wherein the housing is provided with a lid that allows access to the second storage part, as taught by Kitagawa, because a housing comprised of various access points is well-known and conventional in the art for preventing dust and debris from entering the analyzer while allowing access to various components, such as consumables, that routinely need an operator to perform various operations.  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Fukuda and Kitagawa both teach an analyzer with an analyzing unit and two storage parts.

Response to Arguments
Applicants arguments filed on 04/06/2022 have been fully considered.

Applicants argue on page 10 of their remarks that the drawing and specification objections have been obviated with the amended drawings and specification.  The examiner agrees and has withdrawn the previous drawing and specification objections.

Applicants argue on page 10 of their remarks that applicants have made clarifying amendments to make clear that the terms interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph, in the Non-Final Rejection mailed on 12/09/2021. The examiner agrees and has withdrawn the 112(f) claim interpretation.

Applicants argue on pages 11- 12 of their remarks towards the 102 rejection over claim 1 that Fukuda does not disclose the amended language “a discharge controller comprising a vibration member configured to cause vibration of the containers in the first storage part so that at least some of the containers independently drop by gravity out of the first storage part and into the second storage part through the unobstructed opening”, and that the basic purpose of Ariff is finding “a singulated one cuvette 700” which is in sharp contrast to claim 1.  The examiner respectfully disagrees.  The claims merely require “at least some of the containers independently drop”.  Ariff teaches “the plurality of cuvettes 700 received by the container 200 passes through the opening 210 of the container 200 by a gravitational force towards the selector 400 … the singulated one cuvette 700 may be fed to the chute 500 one at a time.”.  The singulated one cuvette being “at least come of the containers” [0046].  Furthermore, the number of containers that pass through the opening at any given time relates to function/intended use of the device.  However, functional language does not add any further structure to an apparatus beyond that of a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. That being said, Ariff also discloses “The opening 210 may be adjusted, for example and without limitation, based on a flow rate of the selector 400 or based on a dimension of the plurality of items passing through the opening 210. In this case, the opening 210 may be proportional to the flow rate of the selector 400 such that the opening 210 may be larger for a higher flow rate than the opening 210 for a slower flow rate. The opening 210 may be adjusted to at least the smallest dimension of the plurality of items. However, it may be that the opening 210 may be adjusted to be larger than the largest dimension of the plurality of items. Adjusting the opening 210 according to the dimension of the plurality of items may control the flow rate of the plurality of items towards the selector 400.” [0026].  Therefore, the opening of Ariff is capable of being adjusted to allow more than a singulated container to drop through the opening.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798